DETAILED ACTION

Response to Arguments
Applicant's arguments filed 11/29/21 have been fully considered but they are not persuasive.
The following arguments are directed towards both independent claims 1 and 18.
It is argued that Cheng teaches layer 102 is the top metal layer and 108 is an RDL and 330 is the landing portion, which doesn’t correspond to the current claims because the bond pad cap is not on the top metal layer 102.
Please note that the top metal layer of the claim equates to the bond pad, the layer upon which the bond pad cap and the subsequent solder ball or wire is attached.  There are no other details in the claim that define it in a way that this interpretation would be incorrect.  Therefore, Cheng’s equivalent layer is 108 as the top metal layer, the layer upon which the bond pad cap 350 and the subsequent solder ball or wire is attached.  
Next it is argued that Han doesn’t teach a bump or an RDL to which the motivation of improved adhesion and diffusion would apply.  Therefore there is no basis for the combination of the bump and RDL of Cheng with Han.
Please note that Han teaches 17 is a bond pad opening which would necessarily attach to a bump, ball or wire and Han further teaches it does in bond to wire (abstract, column 2, line 8 and several other parts of the Specification).
Further, it is argued that there is no rational underpinning for combining Shim, Han, and Cheng because Shim and Cheng are directed to bumps and Han is directed to wires.  This means that there is no reason to apply the bond pad cap of Shim and Cheng to the structure of Han.
Please note that whether they are wires or bumps the usefulness of improved adhesion and diffusion applies because both wires and bumps are made of the same materials, namely solders.  Therefore the rational underpinning is provide by the similarity of the materials used for both bumps and wires.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han, US 6,821,877, in view of Cheng et al., US 2018/0033745.
Regarding claim 1, Han (figures 2A-C) teaches a method of forming a semiconductor device, comprising:
providing a device substrate containing the semiconductor device, the device substrate including a semiconductor material (column 1, lines 20-21);
forming an active component extending into the semiconductor material (column 1, lines 20-21 wherein the semiconductor device is an active component);
forming an interconnect region (column 1, line 19) on the semiconductor material including forming a top metal layer 21 in the interconnect region (figure 2A);
forming a protective dielectric layer 22a/22b on the top metal layer 21 (figure 2A);
heating 31 the semiconductor device in a sintering operation (column 3, lines 31- 34) while the protective dielectric layer covers the top metal layer (figure 2B); and

Though Han fails to teach the protective dielectric layer being at least 1 micron thick it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the thickness through routine experimentation (MPEP 2144.05).
Han fails to teach forming a bond pad cap on the top metal layer in the bond pad opening.
Cheng teaches a bond pad cap 350 on the top metal layer 330 in the bond pad opening.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the bond pad cap of Cheng in the invention of Han because Cheng (column 7, lines teaches it improves adhesion and prevents diffusion between the bump and the RDL (sic top metal layer).
With respect to claim 2, though Han fails to teach the sintering operation has a sinter thermal profile sufficient to passivate the active component, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the sintering operation through routine experimentation (MPEP 2144.05).
As to claim 3, Han fails to teach the sinter thermal profile includes heating the semiconductor device to a sinter temperature for a sinter time, wherein a product of 
Arrhenius factor = exp(-Ea/(kx (375+Ts))); where:
exp is the exponential function; gq = 1.6xl0? coulombs;
Ea = 0.8 xlO"!? joules, corresponding to 0.5 electron volts; k= 1.38 x 10°79 joules/°C; and
Ts is the sinter temperature in °C.
It would have been obvious to one ordinary skill in the art at the time of the invention to optimize the sinter thermal profile through routine experimentation (MPEP 2144.05).
In re claims 4-5, Han (column 3, lines 41-43) teaches the sinter thermal profile includes heating the semiconductor device to a sinter temperature of at least 400 °C for a sinter time of at least 15 minutes (claim 4); the sinter thermal profile includes heating the semiconductor device to a sinter temperature of at least 350 °C for a sinter time of at least 30 minutes (claim 5);
Concerning claim 6, Han (column 3, lines 41-43) teaches the sinter thermal profile includes heating the semiconductor device to a sinter temperature of at least 300 °C, but though Han fails to teach for a sinter time of at least 68 minutes it would have been 
Pertaining to claim 7, Han (column 3, lines 41-43) teaches the sinter thermal profile includes heating the semiconductor device to a sinter temperature of at least 250 °C, but though Han fails to teach for a sinter time of at least 180 minutes it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the sinter time through routine experimentation (MPEP 2144.05).
In claim 8, Han (column 3, lines 41-43) teaches the sinter thermal profile includes heating the semiconductor device to a sinter temperature of at least 200 °C, but though Han fails to teach for a sinter time of at least 575 minutes it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the sinter time through routine experimentation (MPEP 2144.05).
Regarding claim 9, Han (figure 2B) teaches forming the protective dielectric layer includes forming a first sublayer 22a over the top metal layer 21, and includes forming a second sublayer 22b on the first sublayer 22a.
With respect to claim 10, though Han, which teaches an oxide 22a and nitride 22b (Column 3, lines 29-30), fails to teach the first sublayer includes silicon oxynitride and the second sublayer includes silicon dioxide, it would have been obvious to one of ordinary skill in the art at the time of the invention to use silicon oxynitride and silicon dioxide in the invention of Han because they are conventionally known and used 
As to claim 11, though Han fails to teach forming the protective dielectric layer includes forming an etch stop sublayer over the top metal layer 21, and forming the first sublayer 22a on the etch stop sublayer, it would have been obvious to one of ordinary skill in the art at the time of the invention to use an etch stop sublayer in the invention of Han because etch stop sublayers is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In re claim 12, though Cheng fails to teach forming the bond pad cap 350 includes forming a cap metal layer over the protective dielectric layer and on the top metal layer in the bond pad opening, and removing the cap metal layer from over the protective dielectric layer outside the bond pad openings, It would have been obvious to one of ordinary skill in the art at the time of the invention to use this method in the invention of Cheng because it is a conventionally known and used method of depositing a bond pad cap. The use of conventional processes to perform their known functions is obvious (MPEP 2144.07).
Concerning claim 13, Cheng teaches forming the cap metal layer includes forming a barrier sublayer (column 7, 28-30) on the top metal layer 330, the barrier sublayer including a material (column 7, 39-41) selected from the group consisting of titanium, tantalum, tungsten, titanium nitride, and tantalum nitride.

In claim 15, Cheng teaches forming the cap metal layer 350 includes forming a bonding sublayer (seed layer:column 7, lines 30-32), the bonding sublayer including a material selected from the group consisting of aluminum, platinum, and gold.
Regarding claim 16, though Cheng fails to teach removing the cap metal layer from over the protective dielectric layer includes removing the cap metal layer using a chemical mechanical polish (CMP) process, it would have been obvious to one of ordinary skill in the art at the time of the invention to use CMP in the invention of Cheng because CMP is conventionally known and used. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han, US 6,821,877, and Cheng et al., US 2018/0033745, and further in view of Shim et al., US 9,202,793.

Shim (column 5, lines 5-9) teaches forming a bond pad cap and heating (Shim calls it curing) the semiconductor device after forming the bond pad cap in a post-bake operation having a post-bake thermal profile that is less than the sinter thermal profile applied in the sintering operation (it inherently would be at a lower thermal profile than sintering).
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han, US 6,821,877, in view of Shim et al., US 9,202,793.
As to claim 18, Han teaches a method of forming a semiconductor device, comprising:
providing a device substrate containing the semiconductor device, the device substrate including a semiconductor material (column 1, lines 20-21);
forming an active component extending into a semiconductor material of a device substrate (column 1, lines 20-21 wherein the semiconductor device is an active component);
forming an interconnect region (column 1, line 19) on the semiconductor material, the interconnect region including a top metal layer (figure 2A);

heating 31 the semiconductor device in a sintering operation (column 3, lines 31- 34) while the protective dielectric layer covers the top metal layer (figure 2B);
after the sintering operation, removing the protective dielectric layer 22a/22b from a bond pad 21 opening 41 in the protective dielectric layer 22a/22b to expose a portion of the top metal layer 21 (figure 2C).
Though Han fails to teach the protective dielectric layer being at least 1 micron thick it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the thickness through routine experimentation (MPEP 2144.05).
Han fails to teach forming a bond pad cap on the top metal layer in the bond pad opening; and heating the semiconductor device after forming the bond pad cap in a post- bake operation having a post-bake thermal profile that is less than the sinter thermal profile applied in the sintering operation, before forming a bond to the bond pad cap.
Shim (figure 5) teaches a bond pad cap 112 on the top metal layer 108 in the bond pad opening; and heating (column 5, lines 5-9:Shim calls it curing) the semiconductor device after forming the bond pad cap in a post-bake operation having a post-bake thermal profile that is less than the sinter thermal profile applied in the sintering operation (it inherently would be at a lower thermal profile than sintering).

In re claim 19, though Han fails to teach the sintering operation has a sinter thermal profile sufficient to passivate the active component, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the sintering operation through routine experimentation (MPEP 2144.05).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han, US 6,821,877, in view of Shim et al., US 9,202,793.
Concerning claim 20, Han teaches a method of forming a semiconductor device, comprising:
forming an active component extending into the semiconductor material of a device substrate (column 1, lines 20-21 wherein the semiconductor device is an active component);
forming an interconnect region (column 1, line 19) on the semiconductor material, the interconnect region including a top metal layer (figure 2A);
forming a protective dielectric layer 22a/22b on the top metal layer 21 (figure 2A);

after the sintering operation, removing the protective dielectric layer 22a/22b from a bond pad 21 opening 41 in the protective dielectric layer 22a/22b to expose a portion of the top metal layer 21 (figure 2C); and
heating the semiconductor device after forming the bond pad cap in a post- bake operation having a post-bake thermal profile (column 3, lines 31-34) that is less than the sinter thermal profile applied in the sintering operation (column 3, lines 41-45).
Though Han fails to teach the protective dielectric layer being at least 1 micron thick it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the thickness through routine experimentation (MPEP 2144.05).
Han fails to teach forming a bond pad cap on the top metal layer in the bond pad opening; and heating the semiconductor device after forming the bond pad cap in a post- bake operation having a post-bake thermal profile that is less than the sinter thermal profile applied in the sintering operation, before forming a bond to the bond pad cap.
Shim (figure 5) teaches a bond pad cap 112 on the top metal layer 108 in the bond pad opening; and heating (column 5, lines 5-9:Shim calls it curing) the semiconductor device after forming the bond pad cap in a post-bake operation having a 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the bond pad cap of Shim in the invention of Han because Shim (column 1, lines 38-40) teaches it improves adhesion and greater protection from the outside.
Given that Han teaches the sintering operation has a sinter thermal profile sufficient to passivate the active component, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the sintering operation through routine experimentation (MPEP 2144.05).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        2/8/22